DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “the remaining three fingers of the upper hand” is indefinite because it leaves doubt as to the placement of one finger since “the littler finger” can be gripped on the upper section of the upper hand (assuming five total fingers on the upper hand). Claims 2 and 4 are rejected based on their dependency to 1 and 3, respectively. 
Claims 1 and 3 recites the limitation "the remaining three fingers".  There is insufficient antecedent basis for this limitation in the claim. Claims 2 and 4 are rejected based on their dependency to 1 and 3, respectively. Examiner considers “the upper hand”, “the lower hand”, and “the littler finger” to be inherent to a golfer, thus not requiring proper antecedent basis. However, since the total number of claimed fingers is four and the invention pertains to proper finger placement, it is necessary to provide proper antecedent basis for each of the remaining fingers; or, amend to “the remaining four fingers”. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “the upper hand of a golfer” is unclear, confusing and indefinite. Applicant previously recited “a golfer’s lower hand”. Is applicant referring to a second golfer? Examiner notes this is unlikely in view of the teachings of the specification. It is recommended to amend to “the upper hand of the golfer”. Claim 2 is rejected based on its dependency to 1. 
Claim 3 recites the limitation "the entire length thereof" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is rejected based on its dependency to 3. 
Claim 3 recites the limitation "the length of the upper hand area".  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is rejected based on its dependency to 3. 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris (US Pat. No. 7,658,684).
Id; said upper section 18 of said upper hand area characterized by having a size providing sufficient gripping space to accommodate only the little finger of the upper hand of a golfer; said lower section 18 of said upper hand area characterized by having a size providing sufficient gripping space to accommodate the remaining three fingers of the upper hand (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. – The structure of the upper section 18 is taught to be 2 inches, or 2.5 inches, and the lower section 22 is taught to be 4-5 inches at column 4; thus, these areas s considered to meet the functional limitation); wherein said lower hand area 20 has a first outer, constant diameter (column 4, lines 10-25); and, said upper section 18 of said upper hand area has a second constant diameter smaller than said first outer constant diameter of said lower hand area 20 Id.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, Ferris establishes the lengths of the upper and lower sections of the upper hand area, including a proportional ratio therebetween, as result effective variable for finger placement. For example, Ferris discloses that the upper section of the grip is “designated to accommodate the pinky and ring finger” and the “intermediate tapered transitional section of the grip “accommodates the middle and index fingers” (column 3, lines 4-7) and discloses their respective lengths as stated above (column 4, lines 64-67). Given this recognition of the ratio of the lengths of the upper and lower sections as result effective variables affecting finger placement, one ordinary skilled in the art at time of applicant’s effective filing date, would have found it obvious to select lengths and ratios within the claimed amount via routine experimentation. Notably, the Patent Trial and Appeal Board agreed with this reasoning in Appeal 2016-008755 (hereinafter “Appeal Decision) for parent application 14/285701 on pages 7-8 (“we determine that the claimed ratios are obtainable by routine experimentation and that one skilled in the art would appreciate that 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/MICHAEL D DENNIS/             Primary Examiner, Art Unit 3711